Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 5/22/2020, have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 5/22/2020 are accepted.

Claim Objections
Claims 4, 13, and 19 are objected to for using a term of “the internet.” The global system of interconnected computer networks is normally designated as “Internet.”

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7, 10, and 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al. (USPub: 2018/0219830, hereinafter referred to as O’Brien).

Regarding claim 1, O’Brien discloses a computer-implemented method comprising: 
receiving via a communication interface a message for transmission to a plurality of recipients (FIG. 3, para. 129, lines 1-6; para. 12, lines 43-46, wherein the message sorter receives the messages for transmission to a plurality of recipients);
determining via a processor a message batching configuration for the message, the message batching configuration including a plurality of message batches for transmitting the message (para. 14, lines 15-21, and para. lines 28-31,  wherein the processor determines the message filtering the batch of messages), the message batching configuration including a respective recipient count for each of the message batches (para/ 11 ,lines 4-8, wherein the email address is the recipient count), the message batching configuration including a respective time delay between each of the message batches (para. 23, lines 23-28, wherein there is a delay before batch of message retry), the message batching configuration including a  designated performance metric for evaluating the message (para. 23, lines 31-34, wherein the count of retries is a performance metric); 
for each of two or more of the message batches, transmitting the message to a respective subset of the recipients via a network in accordance with the respective recipient count, transmission of successive message batches being delayed in accordance with the respective time delay (para. 81, lines 1-4 and para. 14, lines 5-12, wherein message delivery to the destination address with a proper delay);
when it is determined that the designated performance metric fails to meet a designated performance metric threshold, halting the transmission of subsequent message batches (para. 62, lines 11-14, wherein, the message management system will stop to resent the message when the resent timeout or count limited being reached).  .  

Regarding claim 7, O’Brien discloses everything as applied above.  O’Brien further discloses 
wherein determining whether the designated performance metric fails to meet the designated performance metric threshold comprises applying a function over a plurality of performance metrics, the plurality of performance metrics including the designated performance metric (para. 62, lines 11-14 and para. 27, wherein the message management system calculates a performance measure for a plurality of types of message life cycle events)

Regarding claim 10, it is substantially the same as claim 1, except claim 10 is in a system claim format. O’Brien discloses a system to perform various message 

Regarding claim 17, it is substantially the same as claim 1, except claim 17 is in a non-transitory computer readable media claim format. O’Brien discloses the method is implemented by the instructions stored in the storage medium and executed by a processor (para. 173).  Because the same reasoning applies, claim 17 is rejected under the same reasoning as claim 1.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kumbalimutt et al. (USPub: 2005/0015492, hereinafter referred to as Kumbalimutt).
 
Regarding claim 2, O’Brien discloses everything as applied above.  O’Brien does not explicitly disclose wherein each subset of the recipients is determined by randomly selecting recipients from a database table. However, this concept is well known in the art as disclosed by Kumbalimutt. In the same field of endeavor, Kumbalimutt discloses 
wherein each subset of the recipients is determined by randomly selecting recipients from a database table (para. 31, lines 1-2 and 6-8, wherein the recipient is selected randomly). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kumbalimutt’s method into O’Brien’s invention. One of ordinary skill in the art would have been motivated “to redirect incoming client requests to other servicers in order to distribute client traffic among the servers” (para.7, lines 2-4). 

Regarding claim 3, O’Brien and Kumbalimutt disclose everything as applied above. O’Brien and Kumbalimutt further disclose
wherein the message batching configuration includes one or more criteria for selecting the recipients from the database table (O’Brien’s para. 14 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kumbalimutt’s method into O’Brien’s invention. One of ordinary skill in the art would have been motivated “to redirect incoming client requests to other servicers in order to distribute client traffic among the servers” (para.7, lines 2-4). 

Regarding claims 11-12, they are substantially the same as claims 2-3, except claims 11-12 are in a system claim format. Because the same reasoning applies, claims 11-12 are rejected under the same reasoning as claims 2-3.

Regarding claim 18, it is substantially the same as claim 2, except claim 18 is in a non-transitory computer readable media claim format.  Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 2.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Casalaina et al. (USPub: 20011/0274261, hereinafter referred to as Casalaina).

Regarding claim 4, O’Brien discloses everything as applied above.  O’Brien does not explicitly disclose wherein the database table is stored in a multitenant database system within an on-demand computing services environment configured  However, this concept is well known in the art as disclosed by Casalaina. In the same field of endeavor, Casalaina discloses 
wherein the database table is stored in a multitenant database system within an on-demand computing services environment configured to provide computing services to a plurality of organizations via the internet (FIG. 8 and para. 32, lines 3-5, wherein the multi-tenant database is in an on-demand service environment).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Casalaina’s method into O’Brien’s invention. One of ordinary skill in the art would have been motivated of providing “for interfacing data provider systems with phone provider systems in the on-demand services network” (para. 2, lines 3-5).

Regarding claim 13, it is substantially the same as claim 4, except claim 13 is in a system claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 4.

Regarding claim 19, it is substantially the same as claim 4, except claim 19 is in a non-transitory computer readable media claim format. Because the same reasoning applies, claim 19 is rejected under the same reasoning as claim 4.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Smith (USPub: 20016/0019597, hereinafter referred to as Smith).

Regarding claim 5, O’Brien discloses everything as applied above.  O’Brien does not explicitly disclose wherein the designated performance metric is a click through rate. However, this concept is well known in the art as disclosed by Smith. In the same field of endeavor, Smith discloses 
wherein the designated performance metric is a click through rate (para. 42, lines 3-4, and para. 68, lines 3-5, wherein the message management system uses a click through rate as a designated performance metric).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Smith’s method into O’Brien’s invention. One of ordinary skill in the art would have been motivated of providing “an efficient tool for non-profit/political organizations to increase the awareness in a target group of people” (para. 2, lines 7-9).

Regarding claim 14, it is substantially the same as claim 5, except claim 14 is in a system claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 5.

Regarding claim 20, it is substantially the same as claim 5, except claim 20 is in a non-transitory computer readable media claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Holt (USPub: 2008/0126516, hereinafter referred to as Holt).

Regarding claim 6, O’Brien discloses everything as applied above.  O’Brien does not explicitly disclose wherein the respective recipient count increases for each successive message batch. However, this concept is well known in the art as disclosed by Holt. In the same field of endeavor, Holt discloses 
wherein the respective recipient count increases for each successive message batch (para. 387).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Holt’s method into O’Brien’s invention. One of ordinary skill in the art would have been motivated of providing “the detection of contention in computing activities relating to address memory” (para. 3, lines 2-3).

Regarding claim 15, it is substantially the same as claim 6, except claim 15 is in a system claim format. Because the same reasoning applies, claim 15 is rejected under the same reasoning as claim 6.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Connell (USPub: 2016/0280040, hereinafter referred to as Connell).

Regarding claim 8, O’Brien discloses everything as applied above.  O’Brien does not explicitly disclose determining the designated performance metric for one or more of the message batches based on performance data received by a database system. However, this concept is well known in the art as disclosed by Connell. In the same field of endeavor, Connell discloses 
determining the designated performance metric for one or more of the message batches based on performance data received by a database system (para. 109, lines 16-17, wherein the performance is determined based on the historic performance data received from the database).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Connell’s method into O’Brien’s invention. One of ordinary skill in the art would have been motivated of providing “for remotely controlling climate control systems of a fleet of vehicles” (para. 2, lines 4-6).

Regarding claim 16, it is substantially the same as claim 8, except claim 16 is in a system claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Connell as applied to claim 8 above, and further in view of Jafry et al. ((USPub: 2014/0122726, hereinafter referred to as Jafry).

Regarding claim 9, O’Brien and Connell disclose everything as applied above.  O’Brien and Connell do not explicitly disclose updating the message based on the designated performance metric. However, this concept is well known in the art as disclosed by Jafry. In the same field of endeavor, Jafry discloses 
updating the message based on the designated performance metric (para. 6, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Jafry’s method into O’Brien and Connell’s invention. One of ordinary skill in the art would have been motivated of providing “for updating services in sharing-experience sessions during one or more communications calls to implement the interactivity of the services” (para. 2, lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419